174 P.3d 1116 (2007)
217 Or. App. 401
STATE of Oregon, Plaintiff-Respondent,
v.
Gregory Alan ROBBEN, Defendant-Appellant.
051381; A130718.
Court of Appeals of Oregon.
Argued and Submitted August 6, 2007.
Decided December 26, 2007.
*1117 Jesse Wm. Barton, Salem, argued the cause and filed the briefs for appellant.
Robert M. Atkinson, Assistant Attorney General, argued the cause for respondent. With him on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before LANDAU, Presiding Judge, and SCHUMAN and ORTEGA, Judges.
PER CURIAM.
Affirmed. State v. Rodriguez, 217 Or.App. 24, ___ P.3d ___ (2007).